Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language Such claim limitations are: 
Claim 1: the Position detecting section, the Memory section, the Control section, and the Route generating section.
Claim 2: The Azimuth angle detecting section.
Claim 6: The travel trajectory region specifying section, the Notification section.
Claim 7: The Correction section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Thus, in light of the specification, the following interpretations will be made:
The Position detecting section will be interpreted to be a moving GPS antenna based on fig 2 and paragraphs 0029, 0033-0036, 0057, 0059, 0064, 0078, and 0125 as cited by the applicant.
The Memory section will be interpreted to be a computer memory, 309 based on paragraphs 0021, 0057-0059, 0064-0065, 0078, 0125-0126, as cited by the applicant.
The Control section will be interpreted to be an ECU based on paragraph 0019 and fig 2.
The Route generating section will be interpreted to be a remote control device in Fig 2 based on paragraphs 0057, 0059, 0125-0126, creating a route as demonstrated in fig 20, as cited by the applicant.
The Azimuth angle detecting section will be interpreted to be a magnetic orientation sensor based on paragraph 0031. 
The Positional information acquiring section will be interpreted to be a moving GPS antenna based on paragraphs 0148.
The Travel trajectory region specifying section will be interpreted to be a remote control device based on paragraphs 0152.
The Notification section will be interpreted to be a display device 113 based on paragraph 0151, 0170, and Figs 2-3 as cited by the applicant.
The Correction section will be interpreted to be a remote control device 112 in Fig 2 based on paragraph 0150, 0152, and 0171 and modifies the work area, as demonstrated in fig 20.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2), and further in view of Sato (JP2006018675).
Regarding Claim 1, Cavender teaches;
A work vehicle comprising (taught as an autonomous vehicle platform, abstract): 
a body part (taught as a vehicle base, Fig 1 element 108); 
a work machine that is attached to the body part (taught as a tool such as an applicator, fig 18 element 138); 
a position detecting section configured to detect positional information on the body part (taught as a navigation module, element 124, which includes a GPS unit, column 9 line 66 –column 10 line 6); 
a memory section configured to store a travel region where the body part travels (taught as a portable computer, element 181, which stores data for the creation of maps, column 12 lines 2-13); 
a control section configured to control travel of the body part and work by the work machine in the travel region (taught as a microprocessor used to autonomously steer the vehicle platform, column 4 lines 56-61); and 
in the travel region stored in the memory section (taught as a portable computer, element 181, which stores data for the creation of maps, column 12 lines 2-13), while the position detecting section detects a current position of the body part (taught as a GPS unit, which inherently detects the position of the GPS unit, column 9 line 66 –column 10 line 6), the control section allows the work vehicle to autonomously travel along the route generated by the route generating section (taught as a microprocessor autonomously steering the vehicle platform, column 4 lines 56-61), the travel region includes a first region including a work route on which work is performed with the work machine and a second region set around the first region (taught as determining which areas can be worked/omitted as the working field region, column 18, lines 50-53, and the second region including a refilling station, column 19 lines 3-16), and 
the control section is configured to cause the body part to travel from the current position of the body part to a start point of the work route (taught as navigating to a starting point and navigating the work field rows for an in-season management task, column 18 lines 46-50) based on the azimuth direction of the body part and on the start point of the work route in a case where an instruction of start of work with the work machine is issued in the second region (taught as beginning after delivery/activation of the vehicle platform, column 18 lines 46-47).
While Cavender does not explicitly teach ‘based on the azimuthal direction of the body part on the start point of the work route’, this would be implicitly included as determining an orientation for which to travel to the work site.
However, Cavender does not teach; an azimuth angle detecting section configured to detect an azimuth angle of the body part. 
Sato teaches; an azimuth angle detecting section configured to detect an azimuth angle of the body part (taught as a direction indicator that uses geomagnetism, paragraph 0027).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the magnetic orientation sensor from Sato into the system taught by Cavender. Cavender does teach the use of using GPS as a way to acquire orientation (column 9 line 66 –column 10 line 6), however, the addition of a geomagnetic sensor would be appropriate in order to be work around the required extremely accurate GPS signals, which have the potential for losing signals; a magnetic 

Regarding Claim 2, Cavender as modified by Sato teaches;
The work vehicle according to claim 1 (see claim 1 rejection). Cavender further teaches; wherein the control section is further configured to cause the body part to travel to the start point of the work route and then to start work with the work machine (taught as navigating to a starting point and navigating the work field rows for an in-season management task, column 18 lines 46-50).

Regarding Claim 4, Cavender as modified by Sato teaches;
The work vehicle according to claim 1 (see Claim 1 rejection). Cavender further teaches; wherein the control section is further configured to cause the body part to travel from a work end position of the work route to a travel end position set in the second region after work with the work machine on the work route is completed (taught as travelling between the work field and a refilling station, which can be scheduled at the end of the work session, column 19 lines 3-16). 

Regarding Claim 5, Cavender as modified by Sato teaches;
The work vehicle according to claim 4 (see Claim 4 rejection). Cavender further teaches; wherein the control section is further configured to control the azimuth angle of the body part at the travel end position (taught as controlling the vehicle autonomously for navigation, which implicitly controls the orientation/azimuthal angle of the vehicle, column 3 lines 58-60).

Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2) as modified by Sato (JP2006018675) as applied to claim 1 above, and further in view of Izumi (US10527434B2).
Regarding Claim 3, Cavender as modified by Sato teaches;
The work vehicle according to claim 1 (see claim 1 rejection). However, Cavender does not teach; wherein if an angle difference between the azimuth angle of the body part and an azimuth angle from the current position to the start point is within a predetermined threshold, the control section is further configured to cause the body part to travel from the current position to the start point.
Izumi teaches; if an angle difference between the azimuth angle of the body part and an azimuth angle from the current position to the start point is within a predetermined threshold, the control section is further configured to cause the body part to travel from the current position to the start point (taught as calculating the angle difference between what the apparatus is facing and the destination, and using the information to correct or adjust the apparatus in the transit to the destination, column 9 lines 33-45).
It would be obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the route connection system as taught by Izumi into the autonomous guidance system taught by Cavender in order to compensate for deviations/unmarked areas, thus reducing the number of situations that could be marked as unviable autonomously, and thus increase the amount of time the vehicle platform can work. 

Regarding claim 11, Cavender as modified by Sato and Izumi teaches;
The work vehicle of claim 3 (see claim 3 rejection). However, Cavender does not teach; wherein: the azimuth angle of the body part corresponds to an azimuth angle measured relative to a reference orientation of the body part; and the threshold is less than ten degrees.  
.

Claims 6-7, 13, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20150142308), and further in view of Ruffner (US20020156556A1).
Regarding Claim 6, Schmidt teaches;
A travel region specifying device comprising (taught as a guidance system 14, paragraph 0030): 
a positional information acquiring section configured to acquire positional information of a body part of a work vehicle (taught as a position determining device, such as a GPS, paragraph 0030): 
a travel trajectory region specifying section (taught as a guidance system, paragraph 0030) configured to specify a travel trajectory region [work area] of the body part based on a travel trajectory of the body part [work path/border] specified using the positional information, wherein the travel trajectory region comprises a closed region surrounded by the travel trajectory (taught as forming a work path based on designated waypoints for a trajectory, abstract, whose circuitous [and therefore closed] path defines a work area, paragraph 0035);
a travel region specifying section configured to specify a field shape as a travel region where the body part is configured to travel based on a plurality of selection points selected from the travel trajectory (taught as forming a work path based on designated waypoints for a trajectory, abstract, which defines a work area, paragraph 0035; while not explicitly designating a ‘shape’, this work area acts as the ‘shape’ that the mobile machine/body part travels and works); and 
a notification section configured to issue a predetermined notification (taught as a display within the user interface, paragraph 0030). However, Schmidt does not explicitly teach; 

Ruffner teaches; wherein733927341 8the predetermined notification is a notification suggesting that the travel region includes a region outside the travel trajectory region (taught as providing a warning notification when a user approaches/potentially crosses over the defined boundaries, paragraph 0179). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning as taught by Ruffner in the system taught by Schmidt in order to protect forbidden areas/regions. For example, Ruffner suggests that forbidden areas contain trees, tables or other impenetrable objects (paragraph 0181), which could damage the body part. Additionally, performing the wrong field task on a farm, such as plowing instead of fertilizing, could damage crops.

Regarding Claim 7, Schmidt teaches;
A travel region specifying device comprising (taught as a guidance system 14, paragraph 0030): 
a positional information acquiring section configured to acquire positional information of a body part of a work vehicle (taught as a position determining device, such as a GPS, paragraph 0030); 
a travel trajectory region specifying section (taught as a guidance system, paragraph 0030) configured to specify a travel trajectory region [work area] of the body part based on a travel trajectory of the body part [work path/border] specified using the positional information, wherein the travel trajectory region comprises a closed region surrounded by the travel trajectory (taught as forming a work path based on designated waypoints for a trajectory, abstract, whose circuitous [and therefore closed] path defines a work area, paragraph 0035);
taught as forming a work path based on designated waypoints, abstract, which generally defines a work area, paragraph 0035, the work area being represented as the area enclosed by the waypoints A, B, C…, for example, in Fig 12) and 
a correction section (taught as a controller, element 16) configured to correct the travel region (taught as adjusting/placing waypoint locations that define the work area/travel region, paragraph 0051). However, Schmidt does not teach; wherein in response to the travel region includes a region outside the travel trajectory region, the correction section is configured to correct the travel region to the region not including a region outside the travel trajectory region. 
Ruffner teaches; wherein in response to the travel region includes a region outside the travel trajectory region (taught as detecting a crossover in paths/perimeters [which define work areas, paragraph 0158], paragraph 0179), the correction section is configured to correct the travel region to the region not including a region outside the travel trajectory region (taught as correcting the path by deleting the connecter causing the crossover, paragraph 0180).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a warning as taught by Ruffner in the system taught by Schmidt in order to protect forbidden areas/regions. For example, Ruffner suggests that forbidden areas contain trees, tables or other impenetrable objects (paragraph 0181), which could damage the body part. Additionally, performing the wrong field task on a farm, such as plowing instead of fertilizing, could damage crops.

Regarding claim 13, Schmidt as modified by Ruffner teaches;
see claim 6 rejection). Schmidt further teaches; wherein the travel trajectory region specifying section corresponds to a remote control device (taught as the tractor being remotely controlled via wireless components, paragraph 0033) or to a control section.  

Regarding claim 17, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). Schmidt further teaches;  wherein the travel region specifying device is configured to automatically correct the travel region in response to a determination that the travel region includes the region outside the travel trajectory region (taught as adjusting the placement of waypoints/waylines after defining a path to correct it, paragraph 0055).

Regarding claim 18, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 7 (see claim 7 rejection). Schmidt further teaches;  further comprising a notification section (taught as a user interface, paragraph 0030) configured to issue a first notification that a travel region includes a region outside the travel trajectory region (taught as displaying the path/wayline to the user on a display, paragraph 0030, an example of which is shown in Fig 12; where the travel trajectory region corresponds to the paths connecting the waypoints A, B, C… and outside the region corresponds to the wayline 43).  

Regarding claim 20, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 7 (see claim 7 rejection). Schmidt further teaches; wherein the correction section is further configured to identify that the travel region includes a region taught as adjusting the placement of waypoints/waylines after defining a path to correct it, paragraph 0055).

Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2), as modified by Sato (JP2006018675), and further in view of Tomita (US20180136664A1).
Regarding claim 8, Cavender as modified by Sato teaches; 
The work vehicle of claim 1 (see claim 1 rejection). However, Cavender does not teach; wherein the position detecting section includes a gyro sensor configured to detect a first angular velocity, a second angular velocity distinct from the first angular velocity, and a third angular velocity distinct from the first angular velocity and distinct from the second angular velocity. 
Tomita teaches; wherein the position detecting section includes a gyro sensor (taught as a gyroscope acceleration sensor, paragraph 0051).  
While a 3 axis gyro sensor for sensing 3 independent angular velocities is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 3 axis gyroscope to more accurately navigate. The use of gyroscopes for inertial navigation is well known and common; for example, for use in vehicles and satellites1, and thus would be an obvious inclusion to the system taught by Cavender to further improve the navigation.

Regarding claim 9, Cavender as modified by Sato and Tomita teaches;
The work vehicle of claim 8 (see claim 8 rejection). However, Cavender does not teach; wherein the control section is further configured to: receive first data from the gyro sensor and second data from 
Tomita teaches; wherein the control section is further configured to: receive first data from the gyro sensor and second data from the azimuth angle detecting section (shown as the position detecting module incorporating both inertial [gyro] and satellite [orientation], Fig 5); and obtain an orientation and a turning direction of the body part based, at least in part, on the first data and on the second data (taught as using the inertial and satellite data to determine orientation and position, paragraph 0051).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inertial navigation and the satellite navigation as taught by Tomita in the system taught by Cavender in order to provide more accurate navigation. Having additional data for orientation and motion can overcome interruptions from satellite connectivity and thus lead to more reliable pathfinding and positioning.

Regarding claim 12, Cavender as modified by Sato teaches;
The work vehicle of claim 1 (see claim 1 rejection). Cavender further teaches; wherein: the work route comprises a first work route including the start point (taught as a starting point, column 18 lines 48-50). However, Cavender does not teach; the control section is further configured to specify another route obtained by extending the first work route to the second region.  
	Tomita teaches; the control section is further configured to specify another route obtained by extending the first work route to the second region (taught as extending the target travel route, paragraph 0053).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the route extension as taught by Tomita in the system taught by .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cavender (US9265187B2), as modified by Sato (JP2006018675), and further in view of Flohr (US20110288714A1).
Regarding claim 10, Cavender as modified by Sato teaches;
The work vehicle of claim 1 (see claim 1 rejection). Cavender further teaches; wherein the second region corresponds to a portion of a field in which the work vehicle is configured to autonomously travel without performing work (taught as the second region including a refilling station [which implicitly does not include working the field], column 19 lines 3-16), and wherein the work vehicle further comprises a travel region specifying device, the travel region specifying device comprising: 
a positional information acquiring section (taught as a navigation section, column 9 line 67) configured to acquire positional information corresponding to a position and an orientation of the body part (taught as the navigation section including a GPS unit to detect orientation and position, column 10 lines 1-10); 
a travel trajectory region specifying section (taught as a program to collect the base map, column 16 lines 29-34, which is part of the microprocessor, column 4 lines 56-61) configured to specify a travel trajectory region of the body part based on a travel trajectory of the body part specified using the positional information (taught as specifying a work route/as planted map, column 16 lines 35-44); 
a travel region specifying section (taught as a program to collect the base map, column 16 lines 29-34, which is part of the microprocessor, column 4 lines 56-61) configured to specify a travel region where the body part is configured to travel based on a plurality of selection points selected from the travel trajectory (taught as specifying a work route/as planted map, column 16 lines 35-44): and 
taught as the user being able to correct/modify the map, column 16 lines 53-54). However, Cavender does not teach; in response to the travel region including a region outside the travel trajectory region, correct the travel region to a region not including a region outside the travel trajectory region.  
Flohr teaches; in response to the travel region including a region outside the travel trajectory region, correct the travel region to a region not including a region outside the travel trajectory region (taught as designating forbidden areas that are to be avoided, paragraph 0054).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include forbidden regions as taught by Flohr in the system taught by Cavender in order to promote the safety and efficacy of the work vehicle. For example, with one field ready to harvest with another still growing, one would not want the harvester to accidently attempt to harvest the growing crops or run them over on its way to another region. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20150142308) as modified by Ruffner (US20020156556A1), and further in view of Tomita (US20180136064A1)
Regarding claim 14, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). However, Schmidt does not teach; wherein the travel region specifying section is further configured to: compare first data corresponding to a field shape of a field with second data corresponding to a map of the field; and cause the notification section to generate an alarm in response to the first data not matching the second data.  
Tomita teaches; wherein the travel region specifying section is further configured to: compare first data corresponding to a field shape of a field with second data corresponding to a map of the field taught as determining a deviation from the original shape and recalculating an outer-shape map, paragraph 0019); and cause the notification section to generate an alarm in response to the first data not matching the second data (in Fig 6, recalculating route is followed by showing the displayed route to a n operator, #20-#26).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a notification of a mismatch/need to recalculate as taught by Tomita in the system taught by Schmidt in order to ensure proper operation. It is common for route recalculations to present a notification to the user about a detected error (such as driving in an un-updated portion of the map, with the instruction to ‘return to the nearest road’), such as in google maps or other GPS navigation systems. For autonomous systems, this can be especially important to prevent the machine from travelling in forbidden regions or acting on faulty sensor data, which could cause damage to the crops or fields. 

Regarding claim 15, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 6 (see claim 6 rejection). However, Schmidt does not teach; wherein the travel region specifying section is further configured to: compare a first value corresponding to an area of a field shape to a second value corresponding to an area of the travel trajectory region; and in response to the first value being larger than the second value, generate a second field shape.  
Tomita teaches; wherein the travel region specifying section is further configured to: compare a first value corresponding to an area of a field shape to a second value corresponding to an area of the travel trajectory region (taught as comparing the travel route area with the predefined unfinished work area, paragraph 0019); and in response to the first value being larger than the second value, taught as calculating an outer-shape map of the region, paragraph 0019).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a map correction as taught by Tomita in the system taught by Schmidt in order to further determine the work area. This allows the machine to better track what fields have been worked on and further improve the trajectories it takes to work the fields. Additionally, recalculating areas and routes could be less complex than attempting to work with the already generated route with disturbance factors in play, as suggested by Tomita (paragraph 0021).

Regarding claim 16, Schmidt as modified by Ruffner and Tomita teaches;
The travel region specifying device of claim 15 (see claim 15 rejection). However, Schmidt does not teach; wherein the travel region specifying section is further configured to cause the notification section to: generate a second notification indicating that the field shape is incorrect; and generate a third notification indicating a request for input from an operator of the travel region specifying device that the second field shape is correct.  
Tomita teaches; and generate a third notification indicating a request for input from an operator of the travel region specifying device that the second field shape is correct (taught as an operating confirming whether a travel route is correct, paragraph 0057, Fig 6 step #26-28).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a confirmation for a route as taught by Tomita into the system taught by Schmidt in order to ensure proper use of the machine; one does not want a generated route to interfere with or harm the other machines/crops, and should naturally have a check before engaging a newly designated route.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US20150142308) as modified by Ruffner (US20020156556A1), and further in view of Cavender (US9265187B2).
Regarding claim 19, Schmidt as modified by Ruffner teaches;
The travel region specifying device of claim 18 (see claim 18 rejection). However, Schmidt does not teach; wherein: the notification section is further configured to issue a second notification after the correction section corrects the travel region; and the second notification corresponds to an inquiry of the travel region specifying device whether a corrected travel region is correct.
Cavender teaches; wherein: the notification section is further configured to issue a second notification after the correction section corrects the travel region; and the second notification corresponds to an inquiry of the travel region specifying device whether a corrected travel region is correct (taught as the machine messaging the operator under a problem circumstance to determine what the next move should be, including modifying the route from a preprogrammed option, column 11 lines 41-64).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operator confirmation to the route recalculation as taught by 

Response to Arguments
Regarding claims 6, 13 and 17, the arguments presented in the appeal brief are considered persuasive, and the 102 rejections are withdrawn. However, a new rejection in light of Ruffner has been made above.	
	Similarly, the arguments regarding Claims 7, 18 and 20 are found persuasive, and thus the 102 rejections are withdrawn. However, a new rejection in light of Ruffner has been made above.	
	Regarding claims 3 and 11, the arguments regarding Peake are persuasive, and the 103 rejection is withdrawn. However a new rejection in light of Izumi has been made above.
	The applicant argues that since claims 14-16 depend on allowable claim 6, claims 14-16 are also allowable. In light of the above rejections, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662              

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=Gyroscope&oldid=700535006